OFFICE       OF THE A?TORNEY          GENERAL      OF TEXAS
                                         AUBTIN




Itonarrblo?. L. &rrlo
oountl Audlter
irllb4ag.rcmulty
vo~aal, Teur
nou a1rt                                     apinion Ho. O-3931




               u4 have r444ivea Jolm nitten                 nQu4rt          ror   4n   opinion
f?om   thlr depwtutnt.     we quot. frar              pmr     requwtt
                %n Augttrt28th, Wllbmger              County;        hxae,
       h4ld    4n Electton         (County    WI4    for    th4 purpor4
       of rotlttgon the lmu8xw4 or i25*000.00 ia
       made. for the par9084 or bt@Jlg 8 rite ior
       an Air       ?ort   4lte,   th4 beat& aot      to ku          RON
       thaa    J$    intueat,      and to be due
                                              744rr   la 20
       vitlt8a optian of pqllt# of? tit8 remlang
       balance rt the ualntlon   of the 10th year.
                "UnderArtlole Ho. 2938 Rerlred                Cfrll
       8tatuter, 411 &@4r    u4 Clork4 4lull b4 94ld
       42.00 9.r d8J 8ad $2.00 4xtm to the tnrlalng
       Judge for vklng the nturmn   of the X144tiont

            ?inder Artlo   lo. 2*3 Berlred Girl1
       pt4tuter, it provide6 that tin -48   aad
       ale*4 of 8 tseneralor 894et41 El4otioa ah8l.l
       be mid 43.00 a d8~l4eh rad .30 aeat 94r
       hour for say tlm tn 4xe48e oi 8 da- vork,
       oolulttlag of 10 hourr.
           'I@ rueh 8n 414ation 4B 4bwo aentloaed                            4
       894414l tl4etic3nunder the atrtuts, utd                       vb8t
RaMwuo   ?. t. LUlO,   ?ap 2
<
    14aowbl. 1. L. Lwlo,          ?a#. 3


              u-a awof      m     eplrio8tlmtm              4i?pmtbmd4A44t14&
    mfem(l   to   iD~osmreqwrt,            la 8   aveoirl    ebotia.         ko   Opln-
    lea Ho. 043P3,  l 00 of rfr1.h IN ulead     ul     the uthorltl*~
    4lt4d t&wm     19 0.3 .%.    nU.0 rorhu*lwUoai*            l 8podal
    l104tia it foUa4    mt   th4 jldg4 4mI l&e4    t&at   h4l4 th4
    4144t1a, bqllnd about,    8houlAk -ted             la lo o o a a n4 4
    tithArtio104*s, mgm, ulutinuro~evith                                     tb   lo&.
    pouatloa pwvi8d %a hrti4l4 2938, lp w.
               uetn8ttbt          lnthi8m8n4~w4h4urmumnd44ah
    of yew   iaqulriea.
                                                    Youw ruy       trull




      FIRST ASSISTANT
      ATTORNEY GENEHAL
                                                                       ha8iotut